Citation Nr: 9931826	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-46 778	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for a major depressive disorder. 

2.  Entitlement to a disability rating in excess of 
30 percent for bilateral nephrolithiasis. 

3.  Entitlement to a disability rating in excess of 
10 percent for a ganglion cyst on the left foot. 

4.  Entitlement to a disability rating in excess of 
10 percent for status post tonsillectomy with allergic 
rhinitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1984 to June 1993.  
These matters come to the Board of Veterans' Appeals (Board) 
from a May 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In 
that rating decision the RO granted entitlement to service 
connection for a depressive disorder, nephrolithiasis, a 
ganglion cyst on the left foot, and the residuals of a 
tonsillectomy, all rated as noncompensable.  The veteran 
perfected an appeal of the assignment of the noncompensable 
ratings for those disorders.  Following the initiation of his 
appeal, the veteran's claims file was transferred to the RO 
in Manila, Philippines, because the veteran currently resides 
there.

In a September 1994 rating decision the RO increased the 
ratings for the psychiatric disorder and nephrolithiasis from 
zero to 10 percent, respectively.  The RO increased the 
disability rating for the psychiatric disorder to 30 percent 
in June 1997, and to 50 percent in May 1999.  In the May 1999 
rating decision the RO also increased the rating for 
nephrolithiasis from 10 to 30 percent and the rating for the 
ganglion cyst from zero to 10 percent.  The veteran contends 
that the psychiatric disorder should be rated as 70 percent 
disabling, that the nephrolithiasis should be rated at 
40 percent, and that the ganglion cyst should be rated at 
20 percent.  The Board finds, therefore, that the issues of 
entitlement to higher disability ratings for those disorders 
remain within the Board's purview.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (a notice of disagreement remains valid unless the RO 
has granted the benefit sought on appeal).

In his October 1994 substantive appeal the veteran asserted 
that the noncompensable rating for the residuals of a 
tonsillectomy should be increased to 10 percent.  In a July 
1997 statement, following a June 1997 supplemental statement 
of the case, he did not include the rating assigned for the 
residuals of a tonsillectomy as an issue on appeal, and 
indicated that he continued to appeal the ratings assigned 
for the other three disorders.  During a June 1998 hearing he 
included the rating assigned for the residuals of a 
tonsillectomy as an issue on appeal, but did not specify the 
rating he sought.  In the May 1999 rating decision the RO 
granted service connection for allergic rhinitis, and 
assigned a disability rating for the residuals of a 
tonsillectomy with allergic rhinitis of 10 percent.  Because 
the veteran has not withdrawn his appeal of the assigned 
rating, and did not state that the maximum benefit being 
sought was the 10 percent rating, the Board finds that it has 
jurisdiction of the issue of entitlement to a disability 
rating in excess of 10 percent for the residuals of a 
tonsillectomy with allergic rhinitis.  Fenderson v. West, 12 
Vet. App. 119 (1999) (in an appeal of an assigned rating, the 
veteran is presumed to be seeking the maximum benefit allowed 
and a claim remains in controversy where less than the 
maximum available benefit is awarded by the RO).

During an October 1996 hearing the veteran claimed to be 
totally disabled due to his service-connected disabilities.  
The RO has not yet developed or adjudicated a claim for a 
total disability rating based on individual unemployability.  
This issue will, therefore, be referred to the RO for 
appropriate action.  See Colayong v. West, No. 97-1178, slip 
op. at 18 (U.S. Vet. App. Aug. 17, 1999) (schedular rating 
claims are not inextricably intertwined with TDIU claims); 
see also Norris v. West, 12 Vet. App. 413 (1999) (if the 
veteran's disabilities meet the percentage requirements of 
38 C.F.R. § 4.16 and there is evidence of service-connected 
unemployability, the record raises a claim for total 
disability based on individual unemployability).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The symptoms of the major depressive disorder are 
depression, insomnia, anxiety, and irritability, productive 
of no more than moderate disability.

3.  The symptoms of bilateral nephrolithiasis are recurring 
kidney stones with no evidence of albuminuria, edema, 
decrease in kidney function, or hypertension.

4.  The symptoms of a ganglion cyst on the left foot are 
complaints of pain.

5.  The symptoms of status post tonsillectomy with allergic 
rhinitis are complaints of throat irritation and 50 percent 
obstruction of each nasal passage.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
50 percent for a major depressive disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1993), 38 C.F.R. §§ 4.1, 4.126, 4.130, 
Diagnostic Code 9434 (1999).

2.  The criteria for a disability rating in excess of 
30 percent for bilateral nephrolithiasis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115a, 
Diagnostic Codes 7508 and 7509 (1993), 38 C.F.R. §§ 4.1, 
4.115a, 4.115b, Diagnostic Codes 7508 and 7509 (1999).

3.  The criteria for a disability rating in excess of 
10 percent for a ganglion cyst on the left foot are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.20, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5024, and 
5271 (1999).

4.  The criteria for a disability rating in excess of 
10 percent for status post tonsillectomy with allergic 
rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Codes 6501 and 6516 (1993), 
38 C.F.R. §§ 4.1, 4.96, 4.97, Diagnostic Codes 6521 and 6522 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in October 
1992 he complained of difficulty sleeping for the previous 
11.5 years, marital discord, depression, and multiple somatic 
problems.  As the result of a psychiatric evaluation, his 
symptoms were initially assessed as an adjustment disorder 
with mixed emotional features and possible hypochondriasis.  
He continued to receive psychiatric treatment and in March 
1993 the diagnosis was revised to a depressive disorder not 
otherwise specified, manifested by depression, anxiety, and 
hypochondriacal symptoms.  Psychological testing also showed 
that he had an obsessive-compulsive personality style.  He 
was separated from service based on the recommendation of a 
Medical Evaluation Board (MEB) with the above-referenced 
diagnoses.

The service medical records also show that in September 1991 
the veteran complained of right flank pain with dark brown 
urine, which was assessed as urolithiasis although an 
intravenous pyelogram (IVP) and X-ray study of the kidneys, 
ureters, and bladder (KUB) were normal.  In October 1991 his 
complaint of right flank pain was attributed to muscular back 
pain.  In September 1992 he reported having left flank pain, 
which was assessed as a probable passed stone.  An IVP at 
that time was also normal, and the diagnosis could not be 
confirmed because a stone had not been retained.  On 
separation from service he was shown to have urolithiasis, 
resolved.

In March 1993 the veteran reported having had a lump on his 
left foot for four months.  He denied that the lump caused 
any discomfort, except when he was attempting to sleep at 
night.  Examination revealed a two-centimeter mass on the 
anterior aspect of the foot over the second and third 
metatarsals.  The mass was described as non-tender, not 
discoloring, and not draining.  The mass was assessed as a 
possible ganglion cyst or lipoma, and surgical removal was 
recommended.

The veteran received treatment for upper respiratory 
infections throughout service.  In February and March 1993 
his upper respiratory symptoms, including nasal stuffiness, 
sneezing, and itchy.  watery eyes were assessed as 
allergic/vasomotor rhinitis.  In April 1993 he underwent a 
tonsillectomy and adenopathy due to a long history of 
snoring.  Following the surgery the wounds were shown to be 
well healed, although the veteran complained of having the 
sensation of something in the left side of his throat.  

In conjunction with a September 1993 VA psychiatric 
examination the veteran reported having a long history of 
insomnia, and that sometimes he could sleep only one hour per 
night.  He also complained of diffuse anxiety, dysphoria, 
shortness of breath, difficulty concentrating, fatigue, and 
compulsive worrying.  Mental status examination showed that 
his affect was one of chronic worrying and dysphoria, his 
mood was compatible with his affect, his speech was direct 
and concrete, his cognitive functions were grossly intact, he 
was oriented, his memory was normal, he was able to abstract 
without difficulty, and his insight and judgment were fair.  
The examiner provided a Global Assessment of Functioning 
(GAF) score of 60.

During a September 1993 VA medical examination the veteran 
reported having passed kidney stones in 1989, 1991, and 1992, 
which were manifested by flank pain and hematuria.  He also 
reported having a ganglion cyst on his left foot, with 
occasional pain from his shoe.  He stated that he had to 
stretch his foot out in order to sleep.  He also stated that 
following the tonsillectomy he had a feeling in his throat as 
if something was touching the back of his throat, but he 
denied having any difficulty swallowing.

Examination of the throat revealed asymmetry of the 
pharyngeal arches, the left arch being slightly elevated, but 
no other abnormalities.  Examination of the left foot showed 
a 1.5 centimeter subcutaneous, mobile mass over the mid-
dorsum of the foot.  The examiner provided diagnoses of 
history of nephrolithiasis, currently asymptomatic; ganglion 
cyst on the dorsum of the left foot; and status post 
tonsillectomy with residual asymmetry of the pharyngeal 
arches.

VA treatment records show that in July 1994 the veteran 
complained of having insomnia for many years and a dull ache 
in his throat since the April 1993 surgery.  He denied having 
any dysphagia or dysphonia.  Examination showed bilateral 
cervical lymphadenopathy, but no other abnormality, and his 
complaints were assessed as chronic insomnia and mild 
pharyngitis.  

The veteran received a psychiatric evaluation in August 1994, 
during which he reported having insomnia and a depressed mood 
since March 1993, which he attributed to his father's illness 
and his wife's unfaithfulness.  He stated that his insomnia 
and depression had been unremitting since then, and that he 
received about three hours of sleep per night.  As a result 
of the evaluation the treating psychiatrist provided a 
diagnosis of an adjustment disorder with depressed mood and 
insomnia.  He also provided a GAF score of 60-70, with a GAF 
score in the past year of 70-80, and indicated that the 
veteran's prognosis was good.  The veteran was given 
medication for the insomnia.

A physical examination that was performed during the 
psychiatric evaluation showed that the nose had no 
obstruction, discharge, pain, or bleeding, and that the 
throat demonstrated no pain, redness, hoarseness, discharge, 
or enlarged nodes.  In terms of the genitourinary system, the 
veteran denied having frequency, pyuria, hematuria, nocturia, 
urgency, or dysuria.  He did report having a past history of 
problems with kidney stones.

An August 1994 treatment record indicates that the veteran 
reported having a lump on the dorsum of his left foot, which 
was occasionally mildly painful.  He denied that the cyst 
interfered with any of his activities.  He also complained of 
an irritating sensation on the right side of his throat 
following the April 1993 surgery that did not affect his 
ability to speak or swallow.  He denied having any dysphagia, 
pain in the throat, post nasal drip, or nasal drainage.

On examination his treating physician described him as 
chronically depressed.  There was a soft, non-tender ganglion 
cyst on the dorsum of the left foot, with no limitation of 
motion of the foot.  There was a slightly higher pharyngeal 
arch on the right side of the throat, without any significant 
scar tissue or irritation, and there was no lymphadenopathy 
or tenderness to the neck.

In September 1994 the veteran reported that the medication 
had improved his sleep, in that he was able to sleep six 
hours per night, and that his mood had improved, but that he 
continued to worry a lot.  His treating psychiatrist 
characterized his symptoms as general anxiety and dysthymia, 
and he was instructed to increase his medication.  In October 
1994 the veteran reported an improvement in his insomnia, 
anxiety, and depression, and that he was not taking his 
medication on a regular basis.

Private treatment records show that in November 1994 the 
veteran complained of pain in the area of the right flank and 
groin, burning with urination, brown urine, and nausea of one 
day in duration.  He also reported having had the same 
symptoms every year since 1991.  The treating physician 
diagnosed the symptoms as an infection, for which medication 
was provided.

During a December 1994 hearing the veteran testified that he 
had severe pain in his back, which he attributed to kidney 
stones, once or twice a year.  When asked to describe his 
psychiatric symptoms, he stated that he was bothered by 
anxiety, that he was scared, that he could not concentrate, 
and that he could not get enough sleep.  He stated that 
sometimes he could not do his job properly because he could 
not concentrate due to lack of sleep.  He denied having any 
social activities, although he had friends, but reported 
seeing family members on a daily basis.  He stated that he 
was not receiving any psychotherapy, only medication.

The veteran also testified that the cyst on his left foot was 
painful when he lay down, or if he had to stand for more than 
five or ten minutes.  He stated that he wanted to have the 
cyst removed, but that his physician would not remove the 
cyst because there was a blood vessel covering it.  He also 
stated that he had an irritation in his throat when he 
swallowed that made him feel as if he wanted to vomit, but 
that the problem did not prevent him from consuming any food.  
He testified that his voice was different from when he had 
tonsils, but that the problem with his throat did not cause 
any difficulty with speaking.  He denied having any 
hoarseness or aching in his throat.

VA treatment records indicate that the veteran continued to 
receive treatment for his psychiatric problems.  In February 
1996 he reported that he was going to school, after which he 
hoped to find employment.  The treating psychiatrist stated 
that he was fairly kept, his mood was euthymic, his affect 
appropriate, his speech production was clear and devoid of 
any pathology, his thought content centered on plans for the 
future, he was oriented, and his memory, judgment, and 
insight were intact.  In June 1996 he was told that he could 
discontinue his medication.

In August 1996 the veteran reported experiencing fear if he 
had to drive through the mountains, and he asked to be 
allowed to see a fee-basis psychiatrist closer to his home.  
He reported having difficulty with his memory, being unable 
to sleep, and feeling desperate because he was required to 
pay child support and had no income.  The treating 
psychiatrist described him as appearing depressed, with 
occasional thoughts of wanting to die but no suicidal intent, 
no psychotic features, fair insight and judgment, and no 
memory or orientation impairment.  He was provided medication 
and authorized to see a fee-basis psychiatrist.

In August 1996 the veteran also complained of back pain, 
which he attributed to renal stones.  An ultrasound of the 
kidneys, bladder, and prostate revealed no abnormalities.

A September 1996 report from the VA fee-basis psychiatrist 
indicates that the veteran had divorced his first wife in 
1992, and remarried in 1993.  He reported that he was 
unemployed, and that he maintained himself with his VA 
compensation.  The psychiatrist provided a provisional 
diagnosis of dysthymia, due to the duration of the symptoms.  
The veteran continued to receive psychiatric medication from 
the VA outpatient clinic.

A September 1996 private medical report indicates that the 
veteran was initially examined in March 1996 due to a 
complaint of right flank pain.  He reported having had the 
same symptoms in 1994, and that he had passed some sand-like 
material in the previous year.  A physical examination at 
that time was unremarkable.  The physician stated that his 
complaints were believed to be a ureteral stone, but did not 
provide a definitive diagnosis.  The veteran reported the 
same symptoms in April 1996, and the physical examination was 
again unremarkable; the physician again provided no 
definitive diagnosis of the April 1996 complaints.  He again 
complained of right flank pain in May 1996, and examination 
revealed muscle guarding in the right half of the abdomen, 
but no other abnormalities.  The treating physician did not 
provide any assessment of the May 1996 complaints, although 
treatment was provided.  

The veteran again provided testimony at a personal hearing in 
October 1996.  At that time he stated that he had not worked 
since his separation from service because he had been given 
separation pay.  He stated that he would have difficulty 
finding employment because his memory was failing.  He stated 
that the cyst on his left foot was painful, and that he could 
not walk when the cyst was painful.

A November 1996 VA treatment record indicates that the 
veteran again requested to see a fee-basis psychiatrist.  He 
continued to complain of poor sleep.  The psychiatrist again 
stated that he was fairly kept, he interacted clearly, his 
mood was euthymic, his affect appropriate, he had no morbid 
ideations, he was oriented in all spheres, his memory was 
intact, his judgment fair, and he had insight.

The report of a December 1996 VA psychiatric examination 
indicates that the veteran's treatment records were reviewed 
in conjunction with the examination.  In summarizing the 
veteran's medical and occupational history the examiner noted 
that the veteran's problems were directed primarily at his 
family, in that his first wife left him and three children 
and had a "new paramour."  He reported having remarried 
with two children by his current wife, and that he had 
sleepless nights and was preoccupied with obtaining funding 
for his family.  He also reported feeling depressed and 
irritable.

On objective examination the veteran appeared to be fairly 
kept and his appearance was in accord with his chronological 
age.  The examiner noted no psychomotor disturbance, his 
speech production was clear and devoid of any pathology, his 
mood was euthymic, and his affect was appropriate.  He 
interacted clearly and responded rationally to the questions 
asked, and no morbid ideations were elicited.  He was 
oriented, his memory was intact, his judgment fair, and he 
had insight into his current condition.  As a result of the 
examination the examiner provided a GAF score of 60, defined 
as moderate difficulty with social and occupational 
functioning.

In conjunction with December 1996 and October 1997 VA medical 
examinations the veteran complained of pain in the cyst on 
his left foot with cold weather, and occasional numbness of 
the second toe.  Examination revealed a 0.5-centimeter 
ganglion cyst on the dorsum of the left foot that was movable 
and slightly tender.  No gross deformities or disfigurement 
of the foot were found.  The range of motion of both ankles 
was from 10 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  The examiner found no pain in either foot with 
squatting or standing, although the veteran complained of 
pain in the left second toe with toe walking.  The examiner 
stated that the cyst resulted in no impairment of function of 
the left foot, no affect on gait, that there were no 
secondary skin or vascular changes, and that an X-ray study 
of the left foot was negative.

During an examination in December 1996 to determine the 
status of the nephrolithiasis the veteran reported having 
intermittent flank pain and occasional dysuria and gross 
hematuria since 1991.  He also complained of dribbling and 
nocturia, but denied frequency or urinary incontinence.  He 
reported having renal colic twice a month.  A KUB and IVP 
conducted in December 1996 was shown to reveal no excretory 
abnormalities, which the examiner referenced as part of the 
examination.  The examiner determined that there was no 
evidence of renal calculi, no requirement for 
catheterization, and no objective evidence of urolithiasis at 
the time of the examination.

During a December 1996 VA ear, nose, and throat examination 
the veteran complained of having the sensation of a foreign 
body in the throat when swallowing.  Examination revealed a 
clear tonsil bed and a uvula that was slightly deviated to 
the right, but no other abnormality.

The veteran was provided a psychological evaluation in 
January 1997, the report of which shows that he was married 
with five children, and that he was currently studying 
computer technology.  He reported having difficulty meeting 
the academic requirements.  He appeared to be neat and well 
groomed.  As the result of psychological testing the 
psychologist determined that the veteran was functioning in 
the dull normal range in terms of intelligence; he had a poor 
grasp of social conventionality and judgment; he had a 
diminished interest in social interaction; he was impaired in 
active concentration and attention, which the examiner 
described as indicative of a great deal of anxiety and 
discomfort; and he demonstrated depressive features.  

The report of a March 1997 VA social and industrial survey 
shows that a number of the veteran's neighbors were 
interviewed.  They stated that the family of the veteran and 
his wife were well off, and that the veteran and his wife 
operated a store.  They also stated that the veteran did not 
associate much with the people in the town, but that he 
played cards with them occasionally.  

The field investigator also interviewed the family of the 
veteran's spouse, who stated that the veteran and his current 
wife had two children.  They stated that the veteran had been 
unemployed since he was separated from the service, but that 
he and his spouse operated a business buying and selling 
parts for bicycles and motorcycles and that he was studying 
computer science in college.  When asked about the veteran's 
health problems, they stated that he sometimes complained of 
stomachaches or feeling dizzy.  They denied having any 
problems with the veteran, in terms of their home life, and 
said that he was kind and related well to other members of 
the family.  They stated that he was busy going to school and 
operating the store, but that he occasionally went out with 
his spouse or a friend. 

Private treatment records show that in May 1997, July 1997, 
and September 1997 the veteran again complained of right 
flank pain, brown urine, and dysuria, which were assessed as 
nephrolithiasis.  He was hospitalized in January 1998 with a 
discharge diagnosis of bilateral nephrolithiasis, but no 
procedures were reportedly performed.

An ultrasound of the kidneys in July 1997 revealed multiple 
small renal calculi.

The veteran received treatment from the private psychiatrist 
in January, March, July, and September 1997.  He was studying 
computer science and reported doing relatively well in 
January and March, with a decrease in his symptoms.  His 
condition was noted to have deteriorated in July 1997, with 
daily anxiety attacks and having a number of phobias, such as 
water and riding in an airplane.  He continued to work in his 
business as well as going to school, although he reported 
having difficulty memorizing things.  The examiner noted that 
although the veteran had reported an increase in his anxiety 
attacks, that report may have been influenced by his claim 
for an increased rating.  In September 1997 the psychiatrist 
stated that the veteran would remain functional with the 
treatment he was receiving.

The veteran was again provided a VA psychiatric examination 
in October 1997, in which his subjective complaints were 
essentially the same as those reported in December 1996.  On 
examination the examiner found no impairment of thought 
processes or communication, no delusions or hallucinations, 
no evidence of inappropriate behavior, and occasional 
suicidal thoughts with no plan or intent and no homicidal 
thoughts.  The veteran was maintaining his personal hygiene 
and was oriented.  His memory was intact, he demonstrated no 
obsessive or ritualistic behavior, and his speech production 
was devoid of any pathology.  He reported having panic 
attacks with a change in altitudes, such as when climbing a 
hill, that would last about 30 minutes.  His mood was 
described as depressed and his affect appropriate.  He 
reported being able to sleep well if he took his medication, 
but having insomnia if he did not.  The examiner again 
provided a GAF score of 60, described as indicative of 
moderate difficulty in social and occupational functioning.

During a VA genitourinary examination in October 1997 the 
examiner noted that the ultrasound of the kidneys in August 
1996 and a KUB and IVP in December 1997 were negative, and 
that an ultrasound of the kidneys in July 1997 showed 
multiple small renal calculi.  The veteran had bilateral 
flank pain in January 1997; hesitancy, frequency, flank pain, 
and the passage of sandy material in February 1997.

The examiner determined that catheterization, dilation, and 
drainage procedures had not been needed, that the veteran was 
on a low-salt diet, and that he took medication.  In 
describing the effects of the condition, the examiner noted 
that the veteran was not able to attend classes in computer 
technology when having an attack of renal colic due to pain.  
The examiner provided a diagnosis of bilateral 
nephrolithiasis, based on the results of the July 1997 
ultrasound.

The veteran was provided another VA ear, nose, and throat 
examination in October 1997.  At that time he reported using 
nasal spray irregularly, and that his nose was clogged.  
There were no signs of active disease, but the examiner noted 
a 50 percent nasal obstruction in each nostril.

During a June 1998 hearing the veteran testified that he had 
panic attacks two or three times a week, and that his memory 
was deteriorating.  He stated that he had an attack of 
nephrolithiasis twice a month, and that he had been 
catheterized for two days when hospitalized.


II.  Analysis

The Board finds that the veteran's appeals of the assigned 
ratings are well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
his claims.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issues consists of VA and private 
treatment records, the reports of VA examinations in 
September 1993, December 1996, and October 1997, and the 
veteran's testimony.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claims and that VA has fulfilled its obligation to 
assist him in the development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
is assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in May 1994.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Major Depressive Disorder

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126.

Effective November 7, 1996, during the pendency of this 
appeal, VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4, was amended with regard to 
rating mental disabilities.  Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52695 (1996) (to 
be codified at 38 C.F.R. §§ 4.125-4.130).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In a June 1997 supplemental statement of the case, the RO 
provided the veteran the revised regulations pertaining to 
mental disorders and considered the revised regulations in 
increasing the disability rating from 10 to 50 percent.  The 
veteran was provided the opportunity to present evidence and 
arguments in response to the June 1997 and May 1999 
supplemental statements of the case.  The Board finds that it 
may proceed with a decision on the merits of the veteran's 
claim, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard v 
Brown, 4 Vet. App. 384 (1993).  

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9405 provided a 100 percent rating if 
analysis of the veteran's symptomatology showed that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and demonstrated inability to obtain or 
retain employment.  A 70 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was considerable impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1994).

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders specifies that a 100 percent disability 
rating applies if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent disability rating is provided if the 
mental disorder is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (1999).

The evidence shows that the veteran's psychiatric disorder is 
manifested by depression, insomnia, anxiety, and 
irritability.  The veteran has been attending college since 
his separation from service and operates a business with his 
spouse.  Although he reported having memory problems, no 
memory deficit has been found on examination.

According to the rating criteria in effect prior to November 
1996, a disability rating in excess of 50 percent required 
evidence showing that the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and that the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Since the 
initial VA psychiatric examination was provided in September 
1993, the examiners have consistently evaluated the veteran's 
social and occupational functioning with a GAF score of 60 or 
higher, which has been described as moderate, not severe, 
impairment of functioning.  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  Because the evidence does not show that the 
veteran's psychiatric symptoms have been more than moderate, 
the Board has determined that the criteria for a disability 
rating in excess of 50 percent have not been met at any time 
since his separation from service based on the criteria in 
effect prior to November 1996.  Fenderson, 12 Vet. App. 
at 119.

In accordance with the revised rating criteria, the evidence 
does not show that the veteran's psychiatric disorder is 
manifested by any suicidal ideation, obsessional behavior, 
speech pathology, difficulty with impulse control, 
disorientation, personal neglect, or the inability to 
establish and maintain effective relationships.  Although the 
veteran stated during the examinations that he thought about 
dying, the examiner found no evidence of suicidal intent or 
plans.  The examiner consistently found that his speech 
production was clear, logical, and devoid of any pathology, 
that he was oriented in all spheres, and that he maintained 
his personal hygiene.  The evidence shows that he is 
maintaining his marriage, and that he maintains a good 
relationship with his wife's family, with whom he lives.  He 
is able to attend college as well as operate a business, and 
occasionally socialize in the community.

Although the veteran testified that he has anxiety attacks 
two or three times a week, and the evidence shows that he 
suffers from depression, the evidence does not shown that the 
psychiatric disorder is manifested by nearly continuous panic 
or depression to the extent that he is unable to function 
independently, appropriately and effectively.  The evidence 
does not indicate that his anxiety or depression prevents him 
from adapting to stressful circumstances.  He is able to 
attend college, operate a business, and live in an extended 
family apparently without specific control or direction from 
anyone.  The Board finds, therefore, that the criteria for a 
70 percent rating based on the revised rating criteria have 
not been met at any point in time since his separation from 
service.  Fenderson, 12 Vet. App. at 119.  For these reasons 
the Board has determined that the preponderance of the 
evidence is against the appeal to establish a higher 
disability rating for a major depressive disorder.

B.  Nephrolithiasis

The diagnostic codes pertaining to the evaluation of 
genitourinary disorders were revised in 1994.  59 Fed. Reg. 
2527, 59 Fed. Reg. 10676, 59 Fed. Reg. 456339 (1999) 
(codified at 38 C.F.R. § Part 4).  According to the rating 
criteria in effect at the time the veteran's claim was filed 
in June 1993, a rating based on nephrolithiasis required that 
a calculus be present in the kidney.  If the evidence 
established the presence of staghorn or multiple stones 
filling the pelvis of the kidney, the disorder was to be 
rated at 30 percent.  Otherwise, nephrolithiasis was to be 
evaluated under Diagnostic Code 7509 as hydronephrosis.  
38 C.F.R. § 4.115a, Diagnostic Code 7508.

The diagnostic code for hydronephrosis provided a 10 percent 
rating if the disorder was mild, with only occasional attacks 
of colic, no infection, and no requirement for catheter 
drainage.  If the disorder was moderate, as shown by frequent 
attacks of colic requiring catheter drainage, a 20 percent 
evaluation applied.  A 30 percent evaluation applied if the 
disorder was moderately severe, as evidenced by frequent 
attacks of colic with infection (pyonephrosis) and great 
impairment of kidney function.  If the disorder was severe, 
with infection or involvement of the other kidney, the 
disorder was to be evaluated under Diagnostic Code 7500 for 
the absence of one kidney with nephritis, infection, or 
pathology of the other.  38 C.F.R. § 4.115a, Diagnostic Code 
7509.

Following the 1994 amendments to the Rating Schedule, 
nephrolithiasis is also to be rated as hydronephrosis, except 
for recurrent stone formation requiring one or more of the 
following:  diet therapy, drug therapy, or an invasive or 
non-invasive procedure more than two times per year, for 
which a 30 percent rating applies.  The diagnostic code for 
hydronephrosis provides a 10 percent rating for an occasional 
attack of colic, not infected and not requiring catheter 
drainage, and a 20 percent rating if the disorder is 
manifested by frequent attacks of colic, requiring catheter 
drainage.  A 30 percent rating applies if the disability is 
manifested by frequent attacks of colic with infection 
(pyonephrosis), kidney function impaired.  If the disorder is 
severe, it is to be rated as kidney dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Codes 7508 and 7509.

The veteran's nephrolithiasis is currently rated as 
30 percent disabling.  In order to meet the criteria for a 
disability rating in excess of 30 percent under the Rating 
Schedule in effect in 1993, the evidence must show that the 
disorder is manifested by severe impairment of kidney 
function equivalent to the loss of one kidney and pathology 
in the remaining kidney.  The evidence does not show that the 
kidney stones have resulted in any impairment of renal 
functioning.  The Board has determined, therefore, that the 
criteria for a higher disability rating have not been met at 
any point in time since the veteran's separation from service 
based on the original rating criteria.

Pursuant to the revised rating criteria, in order to satisfy 
the criteria for a disability rating in excess of 30 percent 
the evidence must show that the disorder is severe, in which 
case it is to be rated based on renal dysfunction.  Under the 
Rating Schedule, a rating in excess of 30 percent based on 
renal dysfunction requires evidence showing that the disorder 
is manifested by constant albuminuria with some edema; or 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  
38 C.F.R. § 4.115a.  The evidence does not show that the 
veteran's nephrolithiasis is manifested by any albuminuria, 
decrease in kidney function, or hypertension.  The Board 
finds, therefore, that the criteria for a disability rating 
in excess of 30 percent have not been met at any time since 
the veteran's separation from service based on the revised 
criteria, and that the preponderance of the evidence is 
against the appeal to establish a disability rating in excess 
of 30 percent for nephrolithiasis.  Fenderson, 12 Vet. App. 
at 119.

C.  Ganglion Cyst

When the RO granted service connection for the ganglion cyst 
on the left foot in May 1994, the disorder was rated as 
analogous to synovitis under Diagnostic Code 5020.  38 C.F.R. 
§§ 4.20, 4.27.  In a June 1997 rating decision the RO revised 
the diagnostic code under which the disorder was rated to 
Diagnostic Code 7819 for benign skin growths, and the RO 
increased the disability rating to 10 percent in May 1999 
based on a finding that the disorder was analogous to a 
painful scar.  38 C.F.R. § 4.118, Diagnostic Code7804.

The Board notes that the disorder could properly be rated as 
a musculoskeletal disorder.  In addition, the Board finds 
that the disorder is most closely analogous to tenosynovitis 
because the cyst is usually attached to a tendon sheath and, 
therefore, affects the functioning of the tendon.  The Board 
has determined, therefore, that the ganglion cyst is properly 
rated under Diagnostic Code 5024 for tenosynovitis because 
the functions affected, the anatomical localization, and the 
symptomatology are most closely analogous to that disorder.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Tenosynovitis is to be rated for limitation of motion of the 
affected joint as degenerative arthritis.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  If the joint is affected by limitation of motion but 
the limitation of motion is noncompensable under the 
appropriate diagnostic code, a 10 percent rating applies for 
each such major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5024.

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a 20 percent rating if the limitation is marked.  
38 U.S.C.A. § 4.71a.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

The ganglion cyst on the left foot is manifested by a mass on 
the dorsum of the left foot that varies from 0.5 to 1.5 
centimeters in size, complaints of pain, and no limitation of 
motion.  In accordance with Diagnostic Code 5271, a rating in 
excess of 10 percent requires evidence showing that the 
limitation of motion of the joint is marked.  The examiner in 
December 1996 found that the range of motion of the left 
ankle, which was affected by the cyst, was the same as the 
right ankle, which was not affected by the cyst.  The Board 
finds, therefore, that the cyst has not resulted in any 
limitation of motion of the left foot, and that the criterion 
for a disability rating in excess of 10 percent based on 
limitation of motion is not met at any point in time since 
the veteran's claim was initiated.  Fenderson, 12 Vet. App. 
at 119.

The evaluation of a musculoskeletal disability based on 
limitation of reaction requires consideration of all of the 
functional limitations imposed by the disorder, including 
pain, weakness, limitation of motion, and lack of strength, 
speed, coordination or endurance.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  The examiners in December 1996 and 
October 1997 found that the cyst resulted in no impairment of 
function of the left foot and had no affect on gait.  In the 
absence of any objectively demonstrated limitation of 
function the Board finds that the veteran's subjective 
complaints of pain in the left foot are appropriately 
compensated by the 10 percent rating that is currently 
assigned.

Diagnostic Code 5284 for other foot injuries provides a 
10 percent disability rating if the residuals of the injuries 
are moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  38 C.F.R. § 4.71a.  The 
symptoms of the cyst on the left foot have not been described 
in any terms other than slight or mild.  The Board finds, 
therefore, that a higher disability rating would not apply 
with consideration of Diagnostic Code 5284.

The minimum compensable rating for the foot is 10 percent 
under the diagnostic codes pertaining to the feet.  38 C.F.R. 
§ 4.71a.  Because a 10 percent rating has been assigned, 
which is the minimum compensable rating for the foot, the 
consideration of Diagnostic Code 5003 and 38 C.F.R. § 4.59 
does not result in a higher disability rating.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the appeal to establish a disability rating in 
excess of 10 percent for a ganglion cyst on the left foot.

D.  Residuals of a Tonsillectomy with Allergic Rhinitis

Subsequent to his claim for service connection in June 1993, 
the regulations pertaining to the evaluation of respiratory 
disorders were revised effective October 7, 1996.  Schedule 
for Rating Disabilities; Respiratory System, 61 Fed. Reg. 
46720 (1996) (to be codified at 38 C.F.R. § 4.97).  Because 
his claim was filed prior to the change in the regulations, 
he is entitled to the application of the version more 
favorable to him.  Karnas, 1 Vet. App. at 308.

The Board notes that pursuant to the version of the Rating 
Schedule in effect in 1993, none of the diagnostic codes 
pertained to injuries to the pharynx.  When the RO granted 
service connection in May 1994, the disability was evaluated 
under Diagnostic Code 6516 for chronic laryngitis.  That 
diagnostic code provided a minimum 10 percent rating for 
moderate disability, defined as chatarrhal inflammation of 
the cords or mucous membrane, and moderate hoarseness.  A 
30 percent rating applied if the disorder was severe, with 
marked pathological changes, such as inflammation of cords or 
mucous membrane, thickening or nodules of cords or submucous 
infiltration, and marked hoarseness.  38 C.F.R. § 4.97 
(1993).

Diagnostic Code 6501 pertained to chronic atrophic rhinitis.  
A 50 percent rating applied if the disorder was manifested by 
massive crusting and marked ozena, with anosmia.  The 
disorder was rated at 30 percent if manifested by moderate 
crusting and ozena, atrophic changes.  A minimum 10 percent 
rating applied if there was evidence of definite atrophy of 
the intranasal structure, and moderate secretion.  38 C.F.R. 
§ 4.97 (1993).

The revised Rating Schedule includes a diagnostic code for 
injuries to the pharynx.  The applicable diagnostic code 
provides a single 50 percent rating for stricture or 
obstruction of the pharynx or nasopharynx, or; absence of the 
soft palate secondary to trauma, chemical burn, or 
granulomatous disease, or; paralysis of the soft palate with 
swallowing difficulty (nasal regurgitation) and speech 
impairment.  38 C.F.R. § 4.97, Diagnostic Code 6521 (1999).

The revised Rating Schedule also provides a diagnostic code 
for allergic or vasomotor rhinitis.  In accordance with 
Diagnostic Code 6522, a 30 percent rating applies if the 
disorder is manifested by polyps.  Without polyps, but with 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, a 10 percent 
rating applies.  38 C.F.R. § 4.97 (1999).

According to the Rating Schedule, Diagnostic Codes 6600-6817, 
inclusive, and 6822 through 6847 cannot be combined with each 
other.  A single rating code is assigned under the diagnostic 
code that reflects the predominant disability, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such an elevation.  38 C.F.R. 
§ 4.96.

In the May 1999 rating decision the RO granted service 
connection for allergic rhinitis and assigned a 10 percent 
disability rating for the combined disorder of the residuals 
of the tonsillectomy with allergic rhinitis under Diagnostic 
Code 6522.  The evidence shows that the disorders are 
manifested by complaints of throat irritation with swallowing 
and a 50 percent obstruction of each nasal passage.  

Under Diagnostic Code 6516, a disability rating in excess of 
10 percent requires evidence showing marked pathological 
changes, such as inflammation, thickening, nodules, or 
submucous infiltration, and marked hoarseness, which are not 
shown.  A 30 percent rating under Diagnostic Code 6501 is not 
applicable at any point in time because the evidence does not 
show that the disorder is manifested by any crusting, ozena, 
or atrophic changes.

The evidence does not indicate that the residuals of the 
tonsillectomy are manifested by stricture or obstruction of 
the pharynx or nasopharynx, absence of the soft palate, or 
paralysis of the soft palate with swallowing difficulty and 
speech impairment.  The Board finds, therefore, that the 
criteria for the 50 percent rating provided by Diagnostic 
Code 6521 are not met.

Under the revised rating schedule, a disability rating in 
excess of 10 percent based on the symptoms of allergic 
rhinitis requires evidence of polyps.  None of the VA 
examinations resulted in a finding of polyps in the nasal 
passages.  The Board finds, therefore, that the criteria for 
a higher disability rating based on the provisions of 
Diagnostic Code 6522 are not met, that none of the criteria 
for a higher disability rating have been met at any time 
since the veteran's separation from service, and that the 
preponderance of the evidence is against the appeal to 
establish a disability rating in excess of 10 percent for the 
residuals of a tonsillectomy with allergic rhinitis.  
Fenderson, 12 Vet. App. at 119.



ORDER

The appeal to establish entitlement to a disability rating in 
excess of 50 percent for a major depressive disorder is 
denied.

The appeal to establish entitlement to a disability rating in 
excess of 30 percent for bilateral nephrolithiasis is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for a ganglion cyst on the left foot is 
denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for status post tonsillectomy with 
allergic rhinitis is denied.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals






